Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Heike Radeke on February 9, 2022.

The application has been amended as follows: 
The Claims:
In claim 9, line 3, delete “using” and insert – contacting the object with --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9 and 10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on October 16, 2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Note that, Applicant’s amendment and Applicant’s arguments are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is Quillen et al (US 8,916,338) in view of Tamboli et al (US 8,765,653) or Nishiwaki (US 7,851,426).
Quillen et al teach compositions useful for removing organic substances from substrates, for example, electronic device substrates such as microelectronic wafers, etc.  See Abstract.  The cleaning compositions can be semi-aqueous, wherein the compositions may include water in amounts from 5 to 80% by weight and the composition may include organic solvent at a weight percent ranging from 0.5 to 99% by weight.  See column 21, lines 1-60.   However, Quillen et al do not teach or suggest a composition having a pH of less than 9 containing a specific mixture of a nonionic water-soluble polymer, an anionic water-soluble polymer, and the other requisite 
None of the references of record, alone or in combination, teach or suggest a composition having a pH of less than 9 containing a specific mixture of a nonionic water-soluble polymer, an anionic water-soluble polymer, and the other requisite components of the composition in the specific amounts as recited by the instant claims, wherein the composition is free of abrasive grains and comprises a dispersing medium consisting of water, wherein water is the only solvent present in the composition as recited by the instant claims.  Accordingly, since the prior art of record fails to teach or suggest such a composition as recited by the instant claims, the instant claims are deemed allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/February 9, 2022